Citation Nr: 1044003	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  05-38 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California



THE ISSUES

1.  Entitlement to service connection for lumbar spine disability 
(back disability).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from April 1944 to November 
1945.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied service connection for multiple 
disabilities.  In his VA Form 9 filing received in November 2005, 
the Veteran limited his appeal to the claims listed on the title 
page.

In a written statement received in September 2009, the Veteran 
withdrew his request for a hearing before the Board.

In July 2010, the Board remanded this case to the RO, via the 
Appeals Management Center (AMC), in Washington, DC, for further 
evidentiary development.


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability, status post 
laminectomy with spinal fusion at L5, is not shown to have been 
first manifested in service and/or causally related to service; 
arthritis is not shown to have been manifested to a compensable 
degree within the first postservice year.

2.  The Veteran's claimed hearing loss disability is not shown to 
have been manifested in service, manifested to a compensable 
degree within the first postservice year and/or causally related 
to service.

3.  The Veteran's claimed tinnitus disability is not shown to 
have been manifested in service and/or causally related to 
service.

CONCLUSIONS OF LAW

1.  Service connection for lumbar spine disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Service connection for bilateral hearing loss disability is 
not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2010).

3.  Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A disease must be 
shown to be of a chronic nature in service, or if not chronic, 
then seen in service with continuity of symptomatology 
demonstrated after discharge from service.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders 
diagnosed after discharge may still be service connected if all 
the evidence, including pertinent service records, establishes 
that the disorder was incurred in service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In general, service connection requires evidence of (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1166-67 (Fed. Cir. 2004).

Certain chronic disabilities, such as arthritis and organic 
diseases of the nervous system, are presumed to have been 
incurred in service if manifest to a compensable degree within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  It is appropriate to consider 
high frequency sensorineural hearing loss an organic disease of 
the nervous system and, therefore, a presumptive disability.  See 
Memorandum, Characterization of High Frequency Sensorineural 
Hearing Loss, Under Secretary for Health, October 4, 1995.

Under VA regulations, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The claimant bears the burden of presenting and supporting 
his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. 
Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the 
Board shall consider all information and lay and medical evidence 
of record.  38 U.S.C.A. § 5107(b).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Board shall give 
the benefit of the doubt to the claimant.  Id.  Another way 
stated, VA has an equipoise standard akin to the rule in baseball 
that "the tie goes to the runner."  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine 
is not applicable based on pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning 
factual matters of which he or she has firsthand knowledge (i.e., 
reporting something seen, sensed or experienced).  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 
Vet. App. 362 (2005).  Under certain circumstances, lay 
statements may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability, or symptoms of disability, susceptible of 
lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the Court emphasized that when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether that evidence supports 
a finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.

However, there are clearly limitations regarding the competence 
of a lay claimant to speak to certain matters, such as those 
involving medical diagnosis and etiology.  See Jandreau, 492 F.3d 
at 1377 (Fed. Cir. 2007) (noting that a layperson not competent 
to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, 
lay witness testimony is permissible in the form of opinions or 
inferences when (a) rationally based on the perception of the 
witness and (b) helpful to a clear understanding of the witness' 
testimony or the determination of a fact in issue.  Otherwise, in 
matters involving scientific, technical or other specialized 
knowledge, Fed.R.Evid 702 requires that an opinion be provided by 
a witness qualified as an expert by knowledge, skill, experience, 
training or education. 

The Veteran served on active duty from April 1944 to November 
1945.  In pertinent part, his service treatment records (STRS) do 
not reflect any lay or medical evidence involving the lumbar 
spine, hearing loss or tinnitus.  The Veteran was hospitalized at 
Amarillo Army Air Field for over two weeks in June 1944 based 
upon diagnoses of moderate catarrhal pharyngitis and acute 
maxillary sinusitis.  These hospitalization records, which 
include nursing notes, indicated that the Veteran's muscular 
system was well-developed with the bones and joints freely 
movable without pain.  

At the time of his separation from service in November 1945, the 
Veteran denied any disabling wound, injury or disease other than 
scarlet fever treated in 1944.  Physical examination showed a 
15/15 whispered voice test bilaterally, and normal clinical 
evaluations of his musculoskeletal system and ears.

The Veteran's Department of Defense Form 214 and Separation 
Qualification Record reflect military occupational specialties as 
a military policeman and clerk.

Overall, the Veteran's STRs provide highly probative evidence 
against these claims, failing to reflect lay or medical evidence 
of disability involving the lumbar spine, tinnitus, or bilateral 
hearing loss, and actually providing evidence against such a 
finding.

Postservice, the Veteran's medical records do not reflect his 
treatment or manifestation of arthritis and/or sensorineural 
hearing loss within the first year following his discharge from 
service.  Thus, service connection for these disabilities on the 
basis of a chronic disease becoming manifest to a compensable 
degree within the first postservice year is not warranted.  
38 C.F.R. §§ 3.307, 3.309.

Rather, the first available postservice medical evidence consists 
of a February 1967 statement from the Veteran's private physician 
indicating treatment of the Veteran since approximately 1962 due 
to recurrent episodes of lower back pain.  In December 1962, the 
Veteran underwent laminectomy and spinal fusion for disc 
herniation at the 5th lumbar level.  There is no medical evidence 
confirming bilateral hearing loss per VA standards, or an actual 
tinnitus diagnosis.

Overall, the Veteran's postservice medical records do not support 
the Veteran's claim of in service onset of these disabilities.  
Rather, they reflect treatment for herniated disc in 1962, which 
is many years after his separation from service.  The Board notes 
that the multi-year gap between the Veteran's discharge from 
active duty service (1945) and the documented onset of any of the 
disorders (1962) is not consistent with a finding of in-service 
onset with a chronic back disability since service.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of 
absence of medical complaints for condition can be considered as 
a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).

Furthermore, the Board finds no medical evidence of record which 
links a current lumbar spine disability, hearing loss and/or 
tinnitus to active service.  

Rather, the only evidence tending to support the claims on appeal 
consists of the Veteran's lay report of the inservice onset of 
injuries and symptoms as well as his own personal opinion that 
his disabilities first manifested in service and/or is related to 
service.  

After a review of all the lay and medical evidence, the Board 
finds that the weight of the evidence demonstrates that the 
Veteran has not experienced continuous symptoms of low back pain, 
hearing loss and tinnitus since service separation, including 
within the first postservice year.

With respect to hearing loss and tinnitus, the Veteran alleges an 
accidental firearm discharge in 1945 that resulted in temporary 
right ear hearing loss and ear ringing.  He further alleges that 
a base medical consultation found no permanent damage, but that 
ear ringing persisted.  The Veteran further alleges that, in 
November 1945, he consulted with the House Ear Clinic in Los 
Angeles, California, who found that the Veteran manifested 
moderate hearing loss and tinnitus.  The Veteran asserts that 
hearing aids were recommended, but that he could not afford the 
recommended treatment.

With respect to his low back disability, the Veteran alleges the 
onset of chronic back aches since a hospitalization in Amarillo, 
Texas, for an unknown fever.  The Veteran alleges that this back 
pain worsened after his discharge from service, and eventually 
led to laminectomy and spinal fusion for disc herniation at L5 in 
December 1962.  See Veteran's statement received in October 2004.  
The Veteran later amended his allegation to include a low back 
injury during physical training immediately following his 
hospitalization.  See Veteran's statement received in January 
2008.

As indicated above, the Veteran's STRs reflect no lay or medical 
evidence of low back pain, decreased hearing acuity, or tinnitus.  
Specifically, the Veteran's hospitalization records from Amarillo 
Army Air Field in June 1944 do not reflect any lay report of back 
pain as claimed.  The STRs do not contain any treatment records 
for a low back injury immediately following this hospitalization 
as claimed.  The STRs also do not contain any treatment records 
for an alleged base consultation for noise trauma resulting in 
tinnitus and temporary right ear hearing loss as claimed.  Thus, 
the Veteran's allegations are not consistent with his documented 
treatment in service, which appears complete. 

The Veteran's November 1945 separation examination included the 
Veteran's denial of any disabling wound, injury or disease other 
than scarlet fever treated in 1944.  Thus, the Veteran's own 
statements upon separation from service are inconsistent with the 
current allegations.  The Board finds that there is simply no 
reason the Veteran himself would deny the existence of this 
problem at this time. 

The Veteran's November 1945 separation examination also disclosed 
that the Veteran showed a 15/15 whispered voice test bilaterally, 
and had normal clinical evaluations of his musculoskeletal system 
and ears.  Thus, the clinical findings at the time of the 
Veteran's separation from service are not consistent with the 
current allegations, and providing highly probative evidence 
against these claims.

The Board next notes that the Veteran submitted his original 
service connection application in November 1946.  The Veteran 
referred to treatment for a "Pelvic Strain in June 1944" 
treated at Station Hospital in Amarillo, Texas, but did not refer 
to any complaints involving the low back, decreased hearing 
acuity and/or tinnitus.  At that time, the Veteran denied any 
civilian treatment for his claimed disorders.  

Thus, the Veteran's own statements within the first postservice 
year are inconsistent with the current allegations.  In this 
respect, the Veteran demonstrated an understanding for filing a 
VA disability claim and sought service connection for several 
claimed disabilities.  He now claims that, at that time, he had 
manifested low back pain, hearing loss and tinnitus which began 
in service and was disabling.  

In the Board's opinion, the only rational explanation for why the 
Veteran did not file service connection claims at that time is 
the fact that the Veteran did not manifest such disabilities as 
currently claimed.  Notably, at that time, the Veteran denied any 
civilian treatment providers but now claims to have been treated 
during that time period.

Overall, the Board finds that the Veteran's more recently-
reported history of the onset of persistent and recurrent low 
back pain, hearing loss and tinnitus in service is inconsistent 
with the other lay and medical evidence of record.  The Board 
finds that the Veteran's separation denial of treatment for 
disability other than scarlet fever in service is more reliable 
than his current recollections made almost six decades after 
service, which are made the context of seeking monetary 
compensation.  See Lilly's An Introduction to the Law of 
Evidence, 2nd Ed. (1987), pp. 245- 46 (many state jurisdictions, 
including the federal judiciary and Federal Rule 803(4), expand 
the hearsay exception for physical conditions to include 
statements of past physical condition on the rational that 
statements made to physicians for purposes of diagnosis and 
treatment are exceptionally trustworthy since the declarant has a 
strong motive to tell the truth in order to receive proper care).  
See generally Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(observing that although formal rules of evidence do not apply 
before the Board, recourse to the Federal Rules of Evidence may 
be appropriate if it assists in the articulation of the reasons 
for the Board's decision).  See also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (recognizing that a pecuniary interest is 
a factor which may affect the credibility of a claimant's 
statements).

Finally, the Board has also considered the Veteran's belief that 
he manifests current disabilities of the low back, hearing loss 
and tinnitus as a result of events during service.  The Veteran 
is clearly competent to describe incurring injuries to the low 
back and ears, and manifesting symptomatology such as low back 
pain, decreased hearing acuity and ear ringing.  However, as 
found above, the Veteran's allegations of such injury and 
continuity of symptomatology is not found to be credible.  
Otherwise, the Veteran as a lay person is not competent to 
medically link current disabilities of the low back, hearing loss 
and tinnitus to a specific event during service.  In any event, 
the Board places greater probative value in the determination of 
the military examiner in 1945 who found that the Veteran did not 
manifest chronic disabilities of the low back or ears, as this 
examiner possesses greater expertise and training to speak to the 
issues at hand.  

Moreover, while the Board does not doubt the sincerity of the 
Veteran's current belief that his symptoms have been present 
since his years in service, the evidence contains some 
inconsistencies (as cited above) that diminish the reliability of 
the Veteran's current recollections.  Based on the Veteran's 
conflicting statements, the Board finds that the Veteran is not 
credible to the extent that he reports the onset of his 
disabilities.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) 
(Credibility can be generally evaluated by a showing of interest, 
bias, or inconsistent statements, and the demeanor of the 
witness, facial plausibility of the testimony, and the 
consistency of the witness testimony.)." 
 
In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claims of service 
connection for lumbar spine disability, hearing loss and 
tinnitus.  There is no reasonable doubt of material fact to be 
resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  As 
such, these appeals are denied.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

For a service connection claim, proper notice from VA must inform 
the claimant of any information and medical or lay evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  It must also advise the claim of the 
downstream elements of establishing a disability rating and 
effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

A pre-adjudicatory RO letter dated February 2004 substantially 
complied with the VCAA content and timing requirements.  In this 
respect, the Veteran was notified of the types of evidence needed 
to substantiate his claims and the relative duties on the part of 
himself and VA in developing his claims.  

The Veteran was not advised of the criteria for establishing a 
disability rating and effective date of award should service 
connection be established.  However, since the claims remain 
denied, this notice error is harmless as the issues are not 
implicated.

The Board further notes that the Veteran was sent additional 
notice in July 2010 advising him of specific evidence which the 
Board found as relevant and necessary to substantiate the claims.  
Thus, the Veteran was provided more specific notice than required 
under the VCAA.

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, the RO has obtained the Veteran's STRs 
which include complete hospitalization records from Amarillo Army 
Air Field for over two weeks in June 1944.  The RO has also 
obtained all identified VA clinical records and private medical 
records for which the Veteran has both identified and authorized 
VA to obtain on his behalf.

In July 2010, the Board remanded this case for the specific 
purpose of advising the Veteran that claimed records from the 
House Ear Clinic in November 1945, as well as treatment records 
for low back disability in 1962, were necessary to substantiate 
these claims.  In July 2010, an RO letter advised the Veteran of 
the need for these records.  The Veteran was advised to either 
submit these records to the RO directly, or to return a provided 
VA Form 21-4142 authorizing the RO to obtain these records on his 
behalf.  

Unfortunately, the Veteran has not responded to this evidentiary 
request, which clearly is not an onerous burden.  As the Veteran 
was advised in the Board's July 2010 remand, the duty to assist 
is not a one-way street so that the Veteran has a duty to provide 
the necessary assistance and information for obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  At this point in time, the Board must find that the 
Veteran has failed in his duty to assist the RO in the 
development of his claims.

Overall, there no outstanding requests to obtain any VA records, 
or any private medical records for which the Veteran has 
identified and authorized VA to obtain on his behalf.  There is 
also no showing that any records exist with the Social Security 
Administration which would be relevant to the issues on appeal.

The Board finds no cogent basis to remand this case for more 
records which will not provide a basis to grant these claims in 
light of what can only be considered overwhelming factual 
evidence against these claims, including the Veteran's own 
statements during service. 

VA has not provided the Veteran with examination or obtained 
medical opinion.  As held above, competent medical evidence, in 
the form of a November 1945 separation examination, found no 
chronic disability involving the low back or ears at the time of 
his separation from service.

Furthermore, the Board has determined that the credible lay and 
medical evidence establishes that recurrent or persistent 
symptoms of disability have not been present since active 
service, and that there is no competent evidence that a current 
disability results from any event during service.  Cf. McClendon 
v. Nicholson, 20 Vet. App. 79 (2006).  The Board also finds 
significant highly probative evidence against these claims. 

The Board notes that the mere conclusory generalized lay 
statements from the Veteran that an event or illness caused his 
current conditions are insufficient to require VA to provide an 
examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  
Furthermore, VA has no obligation to provide medical opinion 
pursuant to section 5103A(d) absent competent evidence that 
claimant's disability or symptoms are associated with service.  
Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  As 
such, VA examination is not warranted.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Overall, the Board finds that the evidence of record is 
sufficient to decide all of the claims on appeal, and that there 
is no reasonable possibility that any further assistance would 
aid in substantiating any of these claims.  Significantly, the 
Veteran has failed in his duty to assist the RO in gathering 
evidence necessary to substantiate his claim, and VA cannot 
obtain this necessary evidence without the Veteran's 
authorization and assistance.  As a result, no further notice or 
assistance is required to fulfill VA's duty to assist the Veteran 
in the development of the claims.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

ORDER

Service connection for lumbar spine disability is denied.

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


